      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 1 of 27




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

WILLIAM COOPER, MD, MBA,

      Plaintiff,
                                              Civil File Action No.
V.                                            1:18-cv-05357-ELR

WELLSTAR HEALTH SYSTEM,                       JURY TRIAL DEMANDED
INC., WELLSTAR MEDICAL
GROUP, LLC, ROB SCHREINER,
MD, in his individual capacity,
CANDICE SAUNDERS, in her
individual capacity, CARRIE OWEN
PLIETZ, in her individual capacity,
JOHN A. BRENNAN, MD, in his
individual capacity, ALAN MUS`IER,
MD, in his individual capacity, and
Barry Mangel, MD, in his individual
capacity,

      Defendants.

                       AGREED PROTECTIVE ORDER

             The Parties to this Agreed Protective Order have consented to the

 terms of this Order; accordingly, it is ORDERED:

       1. Scope. All materials produced or adduced in the course of discovery,

 including initial disclosures, responses to discovery requests, deposition testimony

 and exhibits, and information derived directly therefrom (hereinafter collectively
     Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 2 of 27




"documents") shall be subject to this Order concerning Confidential Information

as defined below. This Order is subject to the Local Rules of this District and the

Federal Rules of Civil Procedure on matters of procedure and calculation of time

periods.

      2. Confidential Information. As used in this Order, "Confidential

Information" means information designated as "CONFIDENTIAL" by the

producing party (including any third-party) that falls within one or more of the

following categories: (a) information prohibited from disclosure by statute; (b)

trade secrets, confidential commercially private, proprietary, sensitive business,

and/or sensitive financial information; (c) research, technical, commercial or

financial information; (d) medical information concerning any individual including

protected health information within the meaning of the Health Insurance

Portability and Accountability Act of 1996 ("HIPAA"); (e) personal identity

information; (f) income tax returns (including attached schedules and forms), W-2

forms, and 1099 forms; (g) personnel or employment records including contracts

related to roles, responsibilities, and/or employment; (h) non-public research,

technical, manufacturing, commercial, financial, pricing, budgeting, trade and/or

accounting information; (i) non-public information about past, present, or potential


                                        2
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 3 of 27




customers, marketing studies, projections or manufacturing procedures; (j) self-

critical analysis related to patient outcomes and/or information subject to peer

review; (k) patient outcome data or reviews thereof; or (1) non-public information

regarding equipment, processes, and/or intellectual property that the producing

party is under an obligation to keep confidential based on a business relationship

with a third-party. Any party also may designate certain documents that contain

particularly    sensitive   business   information   (including    any     Confidential

Information designated as "CONFIDENTIAL" in sections (a) through (1) of this

paragraph)     as   "CONFIDENTIAL-ATTORNEYS'               EYES      ONLY."       Such

documents may be viewed only by counsel until the parties agree or the Court

orders otherwise. Information or documents that are available to the public may

not be designated as Confidential Information.

      3. Designation.

               (a) A party may designate a document as Confidential Information

for   protection    under    this   Order   by   placing   or   affixing    the   words

"CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEYS' EYES ONLY" on the

document and on all copies in a manner that will not interfere with the legibility of

the document, except as otherwise provided herein. As used in this Order,


                                            3
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 4 of 27




"copies" includes electronic images, duplicates, extracts, summaries or

descriptions      that    contain    Confidential       Information.        The    marking

"CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEYS' EYES ONLY" shall

be applied prior to or at the time the documents are produced or disclosed.

Applying the marking "CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEYS'

EYES ONLY" to a document does not mean that the document has any status or

protection by statute or otherwise except to the extent and for the purposes of this

Order. Any copies that are made of any documents marked "CONFIDENTIAL" or

"CONFIDENTIAL-ATTORNEYS' EYES ONLY" shall also be so marked,

except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not

otherwise disclose the substance of the Confidential Information are not required

to be marked.

               Attorney    work-product     is    not     required     to     be    marked

"CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEYS' EYES ONLY."

               To the extent that matter stored or recorded in the form of electronic or

magnetic media (including information, files, databases or programs stored on any

digital or analog machine-readable devices, computers, discs, networks or tapes) is


                                            4
       Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 5 of 27




produced in such form, the producing party may designate such material as

Confidential by cover letter referring generally to such matter and by affixing

(where possible) a label on the media or its casing indicating such designation.

Similarly, for documents such as Excel spreadsheets that contain Confidential

material and that are produced as native files, such documents may be designated

by having a slip sheet included in the electronic production reflecting their

confidentiality designation.

             In the event that the producing party elects to produce files and records

 for inspection, and the receiving party desires to inspect files, no marking need be

made by the producing party in advance of the initial inspection. Thereafter, upon

selection of specified documents for copying by the receiving party, the producing

 party shall mark the copies of those documents containing confidential matter with

 the appropriate confidentiality marking at the time the copies are produced to the

 receiving party.

              (b) The designation of a document as Confidential Information is a

 certification by an attorney or a party appearing pro se that the document contains

 Confidential Information as defined in this order.

              (c) It shall not be deemed a violation of this Order to have disclosed


                                          5
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 6 of 27




information not designated Confidential Information that is subsequently so

designated if disclosure was made prior to such designation. Any failure of the

Parties to designate Confidential Information as "CONFIDENTIAL" or

"CONFIDENTIAL-ATTORNEYS' EYES ONLY" shall not be deemed a waiver,

in whole or in part, of any claim of confidentiality, either as to the specific

information disclosed or as to any other information relating thereto or on the

same or related subject that the Parties would otherwise be entitled to invoke

against a person or entity who/which is not a Party.

             (d) If non-parties produce documents or information in connection

with this Lawsuit, such shall be treated as "CONFIDENTIAL-ATTORNEYS'

EYES ONLY" for a period of 14 days from the date of their production, and

during   that   period        any   party   may   designate   such   documents   as

"CONFIDENTIAL"           or    "CONFIDENTIAL-ATTORNEYS'              EYES   ONLY"

pursuant to the terms of the Protective Order.

     4. Depositions.

     In the case of depositions (including exhibits) that contain Confidential

Information, a designation shall be made by the counsel asserting that the

testimony involves Confidential Information by that counsel making a statement to


                                            6
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 7 of 27




that effect on the record during the course of the deposition or by written notice

sent by said counsel to all Parties within 21 calendar days after receiving a copy of

the transcript thereof. During the 21-day period following receipt of a deposition

transcript, the entire transcript and all exhibits to it will be deemed

"CONFIDENTIAL" if any portion of the transcript or its exhibits was designated

"CONFIDENTIAL-ATTORNEYS' EYES ONLY," either on the record at the

deposition or by way of written notice within 21 calendar days after receiving a

copy of the transcript. During the 21-day period following receipt of a deposition

transcript, if a "CONFIDENTIAL — ATTORNEYS' EYES ONLY" designation

has been made, either on the record at the deposition or by way of written notice as

described above, the court reporter shall be directed to mark "Contains

Confidential Information ATTORNEYS' EYES ONLY Where Specifically

Designated Herein" on the cover page and attach any written designation to the

transcript. Only the portions of the transcript specifically designated as

"Confidential" or "Confidential ATTORNEYS' EYES ONLY" shall be deemed

"Confidential Information" under this Order and designated with the appropriate

label identified above.




                                         7
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 8 of 27




     5. Protection of Confidential Material.

             (a) General Protections. Confidential Information shall not be used

or disclosed by the Parties, counsel for the Parties, or any other persons identified

in subparagraphs (b) and (c) for any purpose whatsoever other than in this

litigation, including any appeal thereof.

             (b) Limited Disclosures — "CONFIDENTIAL" Documents and

Information. The Parties and counsel for the Parties shall not disclose or permit

the disclosure nor allow the review of any Confidential Information marked as

"CONFIDENTIAL" hereunder (and not including such Confidential Information

marked as "CONFIDENTIAL-ATTORNEYS' EYES ONLY" that is provided for

in subparagraph (c) below) except as set forth in subparagraphs (1)-(11). Subject

to these requirements, the following categories of persons may be allowed to

review such Confidential Information:

                    (1) Counsel. Counsel for the Parties and employees of counsel

                    who have responsibility for the action;

                    (2) Parties. Individual Parties and employees of a Party,

                    including in-house legal staff, but only to the extent counsel

                    determines in good faith that such individual Party's or Party


                                            8
Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 9 of 27




           employee's assistance is reasonably necessary to the conduct of

           the litigation in which the information is disclosed;

           (3) The Court and its personnel;

           (4) Court Reporters and Recorders. Court reporters and

           recorders engaged for depositions;

           (5) Contractors. Those persons specifically engaged for the

           limited purpose of making copies of documents or organizing

           or processing documents, including outside vendors hired to

           process electronically stored documents;

           (6) Consultants and Experts. Consultants, investigators, or

            experts employed by the Parties or counsel for the Parties to

            assist in the preparation and trial of this action but only after

            such persons have completed the certification contained in

            Attachment A, Acknowledgment of Understanding and

            Agreement to Be Bound;

            (7) Witnesses at depositions.        During their depositions,

            witnesses in this action to whom disclosure is reasonably

            necessary. Witnesses shall not retain a copy of documents
Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 10 of 27




            containing Confidential Information, except witnesses may

            receive a copy of all exhibits marked at their depositions in

            connection with review of the transcripts.

            (8) Anyone who is authorized hereunder to view Confidential

            Information is entitled to discuss and communicate about such

            Confidential Information with anyone else who is also

            authorized hereunder to view Confidential Information;

            (9) Author or recipient. The author or recipient of the

            document (not including a person who received the document

            in the course of litigation); and

            (10) Others by Consent. Other persons only by written consent

            of the producing party or upon order of the Court and on such

            conditions as may be agreed or ordered.

            (11) Mediators or Special Master. Any mediator or special

            master selected with the consent of all parties or by the Court

            but only after such persons have completed the certification

            contained    in    Attachment       A,    Acknowledgment    of

            Understanding and Agreement to Be Bound.


                                 10
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 11 of 27




             (c)   Limited Disclosures: "CONFIDENTIAL-ATTORNEYS' EYES

ONLY" Documents and Information. The parties and counsel for the parties

shall not disclose or permit the disclosure nor allow the review of any Confidential

Information marked as "CONFIDENTIAL-ATTORNEYS' EYES ONLY" to any

third person or entity except as set forth in subparagraphs (1)-(5) below. Subject to

these requirements, the following categories of persons may be allowed to review

Confidential Information marked as "CONFIDENTIAL-ATTORNEYS' EYES

ONLY":

             (1)   Counsel. Counsel of record for the Parties and employees of

                   counsel who have responsibility for the action;

             (2)   Consultants and Experts. Experts, consultants, accountants, and

                   other third parties expressly retained or employed by counsel of

                   record to assist in the preparation of this proceeding, whether or

                   not said third parties shall subsequently testify at the

                   proceeding, provided that before such persons may be given any

                   Confidential    Information   marked    as   "CONFIDENTIAL-

                   ATTORNEYS' EYES ONLY" each of the following must

                   occur: (i) the person must be given a copy of this Protective


                                         11
Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 12 of 27




           Order; (ii) the person must sign an acknowledgment to be bound

           by this Protective Order as set forth in Attachment A; (iii) a

           copy of the signed acknowledgement must be given to the Party

           or Non-Party that produced the Confidential Information

           marked as "CONFIDENTIAL-ATTORNEYS' EYES ONLY";

           (iv) the party that produced the Confidential Information

           marked as "CONFIDENTIAL-ATTORNEYS' EYES ONLY"

           has five (5) business days, starting from the day after it receives

           a copy of the signed acknowledgement, to either provide written

           consent to the disclosure or file a motion with the Court

           objecting to the disclosure; and (v) if such a motion is filed, no

           disclosure may be made until the Court has ruled on the motion;

           Author or recipient. The author or recipient of the document

           (not including a person who received the document in the course

           of litigation);

           The Court and its personnel; and

           Authorized Viewers. Such other persons as the Party or Non-

           Party producing the Highly Confidential Information may agree


                                12
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 13 of 27




                    to, provided that the person is first given a copy of this

                    Protective Order and that he/she first signs an acknowledgement

                    to be bound by this Protective Order as set forth in Attachment

                    A.

             (d)    Control of Documents. Counsel for the Parties shall make

reasonable efforts to prevent unauthorized or inadvertent disclosure of Confidential

Information. Counsel shall maintain the originals of the forms signed by persons

acknowledging their obligations under this Order for a period of three years after

the termination of the case.

      6. Inadvertent Failure to Designate. The inadvertent or unintentional

disclosure of any Confidential Information marked as "CONFIDENTIAL" or

"CONFIDENTIAL-ATTORNEYS' EYES ONLY" by the disclosing party shall not

be construed to be a waiver, in whole or in part, of that party's claim of

confidentiality, either as to the specific Confidential Information disclosed or as to

any other related information. If a party produces multiple identical copies of a

document (but with different Bates numbers) and one has not been designated as

confidential, all identical copies shall be treated according to the most restrictive

designation. Any Confidential documents or information inadvertently produced


                                         13
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 14 of 27




and all copies and records thereof shall be treated as Confidential immediately upon

written request of the disclosing party. The fact that information or documents is or

is not designated as Confidential Information or that such material is disclosed in

this litigation shall not be construed in any other context or proceeding before any

court, agency or tribunal as a waiver or admission that such information is or is not

confidential or proprietary.

       7. Filing of Confidential Information. This Order does not, by itself,

authorize the filing of any document under seal. Any party wishing to file a

 document designated as Confidential Information in connection with a motion,

 brief, or other submission to the Court must comply with the applicable local rules

 regarding filing under seal.

       8. No Greater Protection of Specific Documents. Except on privilege

 grounds not addressed by this Order, no party may withhold information from

 discovery on the ground that it requires protection greater than that afforded by

 this Order unless the party moves for an order providing such special protection.

       9. Challenges      by    a   Party     to     Designation    as   Confidential

 Information.      The     designation   of        any   material   or   document    as

"CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEYS' EYES ONLY" is


                                         14
     Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 15 of 27




subject to challenge by any party. The following procedure shall apply to any such

challenge.

             (a) Meet and Confer. A party challenging the designation of

Confidential Information must do so in good faith and must begin the process by

conferring directly with counsel for the designating party. In conferring, the

challenging party must explain the basis for its belief that the confidentiality

designation was not proper and must give the designating party an opportunity to

review the designated material, to reconsider the designation, and, if no change in

designation is offered, to explain why no change in designation is offered. The

designating party must respond to the challenge within five (5) business days.

             (b) Judicial Intervention. A party that elects to challenge a

confidentiality designation may file and serve a motion that identifies the

challenged material and sets forth in detail the basis for the challenge. Each such

motion must be accompanied by a competent declaration that affirms that the

movant has complied with the meet and confer requirements of this procedure.

The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all Parties shall continue

to treat the materials as Confidential Information under the terms of this Order.


                                        15
     Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 16 of 27




         10. Action by the Court. Applications to the Court for an order relating to

materials or documents designated Confidential Information shall be by motion or

other procedure directed by the Court, such as an informal conference. Nothing

in this Order or any action or agreement of a party under this Order limits the

Court's power to make orders concerning the disclosure of documents produced in

discovery or at trial.         Should the Court need to review any Confidential

Information       designated     as   "CONFIDENTIAL"           or   CONFIDENTIAL-

ATTORNEYS' EYES ONLY" in connection with any applications to the Court

for the Court's consideration, the parties shall separately submit any Confidential

Information       designated     as   "CONFIDENTIAL"           or    CONFIDENTIAL-

ATTORNEYS' EYES ONLY" to the Court in accordance with Court procedures.

         11. Use of Confidential Documents or Information at a Hearing or

Trial.

         Nothing in this Order is intended to limit or have the effect of limiting either

party's right to make use of or object to the use of such information for any

purposes or uses permitted under the Federal Rules of Civil Procedure, the

relevant Local Rules, or the Federal Rules of Evidence, at any time during the

pretrial preparation or trial of this lawsuit or any time up to and including the entry


                                           16
     Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 17 of 27




of judgment and conclusion of any appeals taken therefrom. Accordingly, subject

to the Federal Rules of Evidence and any applicable Court orders in this action,

materials protected by this Order may be offered in evidence at trial or at any court

hearing in this action subject to such protective measures as may be provided by

this Order or directed by the Court. If this matter is tried before a jury, at a

minimum, the Court will instruct the jury as to the protected and confidential

nature of the information and order that the information not be disclosed by any

person, except as provided in this Order.

             12.   Confidential     Information       Subpoenaed      or   Ordered

Produced in Other Litigation.

             (a) If a receiving party is served with a subpoena or an order issued in

other litigation that would compel disclosure of any material or document

designated in this action as Confidential Information, the receiving party must so

notify the designating party, in writing, immediately and in no event more than

five court days after receiving the subpoena or order. Such notification must

include a copy of the subpoena or court order.

             (b) The receiving party also must immediately inform in writing the

party who caused the subpoena or order to issue in the other litigation that some or


                                        17
     Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 18 of 27




all of the material covered by the subpoena or order is the subject of this Order. In

addition, the receiving party must deliver a copy of this Order promptly to the

party in the other action that caused the subpoena to issue.

             (c) The purpose of imposing these duties is to alert the interested

persons to the existence of this Order and to afford the designating party in this

case an opportunity to try to protect its Confidential Information in the court from

which the subpoena or order issued. The designating party shall bear the burden of

proof for its designation and the expense of seeking protection in that court for the

party's Confidential Information, and nothing in these provisions should be

construed as authorizing or encouraging a receiving party in this action to disobey

a lawful directive from another court. The obligations set forth in this paragraph

remain in effect while the party has in its possession, custody, or control

Confidential Information by the other party to this case.

       13. Obligations on Conclusion of Litigation.

             (a) Order Continues in Force. Unless otherwise agreed or ordered,

this Order shall remain in force after dismissal or entry of final judgment not

subject to further appeal.

             (b) Obligations at Conclusion of Litigation. Within ninety days


                                         18
     Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 19 of 27




after dismissal or entry of final judgment not subject to further appeal, or as

otherwise agreed by Counsel for the Parties, and upon a written request from the

producing party, the receiving party shall make a good faith effort to promptly

return all documents, in whatever form stored or reproduced, or other data

designated as Confidential Information, other materials that contain or refer to

Confidential Information, and all copies thereof, in the possession or under the

control of any party or officer or employee thereof, counsel retained by such party,

retained expert or other person described in paragraph 5 hereof, or, solely if

elected in writing by the producing party, Counsel for the receiving party shall

destroy such Confidential Information and certify that fact. However, subject to

the terms of this Order, the Parties and their counsel may retain copies of court

filings and other papers that contain or constitute such Confidential Information,

including correspondence, deposition transcripts, trial exhibits, and attorney's

work product. Any such briefs and other papers shall continue to be treated

pursuant to this Order.

             (c) An attorney may use his or her work product in subsequent

litigation, provided that its use does not disclose or use Confidential Information

inconsistent with this Order.


                                        19
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 20 of 27




              (d) Deletion of Documents filed under Seal from Electronic Case

Filing (ECF) System. Filings under seal shall be deleted from the ECF system only

upon order of the Court.

      14. Order Subject to Modification. This Order shall be subject to

modification by the Court on its own initiative or on motion of a party or any other

person with standing concerning the subject matter.

       15. No Prior Judicial Determination. This Order is entered based on

 the representations and agreements of the Parties and for the purpose of

 facilitating discovery. Nothing herein shall be construed or presented as a judicial

 determination that any document or material designated Confidential Information

 by counsel or the Parties is entitled to protection under Rule 26(c) of the Federal

 Rules of Civil Procedure or otherwise until such time as the Court may rule on a

 specific document or issue.

        16.    Amendment. This Order may be amended only by the written

 agreement of counsel for the Parties and approval of the Court or upon motion

 seeking relief from or modification of this Order from the Court. Nothing in this

 Order shall be construed to prevent a producing Party from seeking such further

 provisions regarding confidentiality as it deems appropriate, or to prevent any


                                         20
     Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 21 of 27




Party from seeking relief from this Order.

      17.    Clawback. Because the Parties to this case or third parties may be

required to produce documents, answer interrogatories, and provide testimony and

other information that may contain information covered by the attorney-client

privilege or work-product doctrine, and in order to permit discovery to proceed

without delay and avoid possible disputes regarding the privileged or protected

nature of such information, and due to the large volume of electronic and hard

copy data in the possession, custody, or control of the Parties and the numerous

concerns regarding attorney-client privilege and work-product protection, the

Court enters this "Clawback" provision to expedite and facilitate the production of

electronic and hard copy data, information and documents, and to protect against

inadvertent disclosure of attorney-client privileged communications or work-

product materials. The inadvertent disclosure or production of any information or

document that is subject to attorney-client privilege or work-product protection

will not be deemed to waive a Party's claim to privilege or protection, or estop that

Party or the privilege holder from designating the information or document as

attorney-client privileged or subject to the work-product doctrine at a later date.

There shall be a presumption of inadvertence with respect to any information or


                                        21
     Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 22 of 27




document that a Party designates as privileged or protected after disclosure. Any

Party that receives information or any document that the receiving Party believes

may be privileged or protected should promptly notify the producing Party in

writing, and refrain from using or disclosing, in any way, such information or

document until matters relating to the applicability of any privilege or protection

are resolved. Upon receiving a request for the return of specific information or

documents later designated as privileged or protected, or at the time the receiving

Party becomes aware that it may have received privileged or protected information

or documents    whichever is earlier—the receiving Party shall not, in any way, use

or disclose such information or documents, regardless of whether the receiving

Party agrees with the claim of privilege and/or work-product protection, until any

dispute concerning the privilege or protection is resolved. If there is no such

dispute, the receiving Party shall return the information or documents to the

producing Party within five (5) business days. If there is a dispute over privilege or

other protection, the producing Party shall have seven (7) business days after

receiving written notice of the dispute from the receiving Party to file a motion

with the Court to establish the applicability of any privilege or other protection.

Disclosure of any information or document by the other Party prior to any later


                                         22
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 23 of 27




designation of privilege or protection shall not be deemed a violation of the

provisions of this Order.

       18.   Miscellaneous.

             a.     Producing Confidential Information pursuant to, or otherwise

complying with, the terms of this Order shall not:

              i. operate as an admission by any party that any particular

                  Confidential Information contains or reflects trade secrets or any

                  other type of Confidential Information;

             ii. prejudice in any way the rights of the Parties to object to the

                  production of documents they consider not subject to discovery, or

                  operate as an admission by any Party that the terms and

                  procedures set forth herein constitute adequate protection for any

                  particular information deemed by any Party to be Confidential

                  Information;

             iii. prejudice in any way the rights of any Party to object to the

                  authenticity or admissibility into evidence of any document,

                  testimony, or other evidence subject to this Order; or

             iv. prejudice in any way the rights of a Party to petition the Court for


                                          23
     Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 24 of 27




                   a further protective order relating to any purportedly Confidential

                   Information.

              b.     Neither the act of production of Confidential Information by a

Party nor the receipt of Confidential Information by a Party, shall be deemed to

waive any testimonial or other privileges or protections that the Party producing

such Confidential Information may otherwise have.

         19. Persons Bound. This Order shall take effect when entered and shall be

binding upon all counsel of record and their law firms, the Parties, and persons

made subject to this Order by its terms.

         SO ORDERED.



Dated:
                                         Judge Eleanor Ross


Respectfully Submitted:

For Plaintiff:                              For Defendants:
/s/ Joshua Y. Joel                          s/ William B. Hill, Jr.
                                            William B. Hill, Jr., Esq.
David W. Long-Daniels
                                            Georgia Bar No. 354725
Georgia Bar No. 141916                      James J. Swartz, Jr., Esq.
Ernest L. Greer                             Georgia Bar No. 694319
Georgia Bar No. 309180                      Stephanie D. Delatorre, Esq.
Richard J. Valladares                       Georgia Bar No. 970664

                                           24
      Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 25 of 27




Georgia Bar No. 611066               POLSINELLI PC
Joshua Y. Joel                       1201 West Peachtree Street, Suite 1100
Georgia Bar No. 230547               Atlanta, GA 30309
                                     Phone: (404) 253-6000
GREENBERG TRAURIG LLP
                                     Fax: (404) 253-6060
Terminus 200                         wbhill@polsinelli.com
3333 Piedmont Road NE, Suite 2500    jswartz@polsinelli.com
Atlanta, Georgia 30305               sdelatorre@polsinelli.com
Phone: (678) 553-2100
Fax: (678) 553-2212                  Attorneys for Defendants
greere@gtlaw.com
long-danielsd@gtlaw.com
valladaresr@gtlaw.com
joelj@gtlaw.com

Attorneys for Plaintiff Dr. Cooper




                                     25
     Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 26 of 27




                            ATTACHMENT A
                UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

WILLIAM COOPER, MD, MBA,

       Plaintiff,
                                           Civil File Action No.
V.                                         1:18-cv-05357-ELR

WELL STAR HEALTH SYSTEM,                   JURY TRIAL DEMANDED
INC., WELLSTAR MEDICAL
GROUP, LLC, ROB SCHREINER,
MD, in his individual capacity,
CANDICE SAUNDERS, in her
individual capacity, CARRIE OWEN
PLIETZ, in her individual capacity,
JOHN A. BRENNAN, MD, in his
individual capacity, ALAN
MUSTER, MD, in his individual
capacity, and Barry Mangel, MD, in
his individual capacity,

        Defendants.


                       ACKNOWLEDGMENT AND
                      AGREEMENT TO BE BOUND
        The undersigned hereby acknowledges that he/she has read the
 Protective Order dated                         in the above-captioned action
 and attached hereto, understands the terms thereof, and agrees to be bound
 by its terms. The undersigned submits to the jurisdiction of the United
 States District Court for the Northern District of Georgia in matters relating
 to the Protective Order and understands that the terms of the Protective
   Case 1:18-cv-05357-ELR Document 52 Filed 04/25/19 Page 27 of 27




Order obligate him/her to use materials designated as Confidential
Information in accordance with the Order solely for the purposes of the
above-captioned action, and not to disclose any such Confidential
Information to any other person, firm, or concern.

      The undersigned acknowledges that violation of the Protective Order
may result in penalties for contempt of court.

      Name:

      Job Title:

      Employer:

      Business Address:

      Date:

      Signature:
